368 F.2d 841
William BAILEY, Plaintiff-Appellant,v.John W. GARDNER, Secretary of Health, Education and Welfare,Defendant-Appellee.
No. 16678.
United States Court of Appeals Sixth Circuit.
Nov. 23, 1966.

Alva A. Hollon, Hazard, Ky., for appellant.
Florence Wagman Roisman, Atty., Dept. of Justice, Washington, D.C.  (John W. Douglas, Asst. Atty. Gen., Kathryn H. Baldwin, Attys., Dept. of Justice, Washington, D.C., George I. Cline, U.S. Atty., Lexington, Ky., on the brief), for appellee.
Before PHILLIPS and PECK, Circuit Judges, and FOX, District Judge.1
PER CURIAM.


1
Appellant, a Kentucky coal miner, filed application with the Social Security Administration, seekign a determination that he is entitled to a period of disability and to disability benefits under the Social Security Act.


2
The Secretary held that none of appellant's claimed impairments were of such a nature or degree of severity as to have prevented him from returning to his occupation in the coal mines.  Senior District Judge H. Church Ford affirmed, ruling that there was substantial evidence to support the findings of the Secretary.


3
The record contains the testimony of a number of doctors, six of whom expressed the opinion that appellant is not totally and permanently disabled and is physically able to return to his work in the coal mines.  Other doctors testified to the contrary.


4
It is not the function of this court to weigh the evidence.  The findings of fact of the Secretary, if supported by substantial evidence, are conclusive.   42 U.S.C. 405(g); King v. Celebrezze, 341 F.2d 108 (C.A.6).


5
There being substantial evidence in the record to support the findings of the Secretary, the judgment of the district court is affirmed.



1
 Honorable Noel P. Fox, United States District Judge for the Western District of Michigan, sitting by designation